Citation Nr: 0824477	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-26 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the right knee limitation of motion disability.

2.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected right knee instability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active military service from October 1990 
to November 1990.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2005 
rating decision issued by the Department of Veterans (VA) 
Affairs Regional Office (RO) in Waco, Texas that denied the 
appellant's claim for an evaluation in excess of 10 percent 
for his right knee disability characterized as limitation of 
motion.

In a December 2007 rating decision, the RO assigned a 
separate evaluation of 20 percent for right knee instability 
under Diagnostic Code 5257.  Because the right knee 
instability rating stems from the veteran's perfected appeal 
of the evaluation of his right knee disability, both the 
limitation of motion issue and the instability issue are 
properly before the Board.  

The appellant has appealed the initial rating that was 
assigned to the right knee instability disability when 
service connection was granted.  The appellant is thus asking 
for a higher rating for the right knee instability effective 
from the date service connection was granted.  Consequently, 
the evidence to be considered includes that for the entire 
time period in question, from the original grant of service 
connection to the present.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The Board notes that the appellant submitted his increased 
rating claim in July 2005.  He had undergone surgery on his 
service-connected right knee on June 23, 2005.  A temporary 
total rating was assigned from June 23, 2005 to December 31, 
2005, under the provisions of 38 U.S.C.A. § 4.30.  This 
period will not be addressed because a rating higher than 100 
percent is not assignable.  

In his June 2006 VA Form 9, the appellant requested a Travel 
Board hearing.  Prior to the scheduling of a hearing date, 
the appellant submitted a written statement in which he said 
he no longer wanted a Travel Board hearing.  Accordingly, his 
hearing request has effectively been withdrawn.  38 C.F.R. 
§ 20.704(e).

Finally, the appellant appears to be raising the issue of 
clear and unmistakable error in the rating decision of March 
1995 that reduced the evaluation for his right knee 
disability from 20 percent to 10 percent, effective June 1, 
1995.  The matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  There is no evidence of ankylosis of the right knee or of 
dislocated semi-lunar cartilage with frequent episodes of 
"locking", pain and effusion into the right knee joint.

2.  The appellant has not had right knee replacement surgery.

3.  There is clinical evidence of right knee crepitation, 
complaints of pain and pain on use.

4.  Right knee functional loss is equated to flexion of no 
worse than 110 degrees and extension no worse than zero 
degrees.

5.  Severe lateral instability has not been clinically 
demonstrated in the right knee.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the right knee limitation of motion disability have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5055, 5256-5261 (2007).

2.  The criteria for an initial separate evaluation in excess 
of 20 percent for the right knee ligamentous instability 
disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5257 (2007); Fenderson v. West, 12 
Vet. App. 119, 126 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The appellant was notified that medical or lay evidence 
demonstrating a worsening or increase in the severity of his 
claimed disability was needed by correspondence dated in 
August 2005 (prior to the initial AOJ decision in this 
matter).  That document informed the appellant of VA's duty 
to assist and what kinds of evidence the RO would help 
obtain.  The letter informed the appellant of what sorts of 
evidence could substantiate his increased rating claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also essentially asked to submit 
evidence and/or information in his possession to the AOJ.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The RO did advise the appellant of such information in 
correspondence remailed in June 2006.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Adequate notice of this 
element was not provided to the appellant.  See Vazquez-
Flores, 22 Vet. App. 37 (2008). 

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Adequate notice of this element was not provided to the 
appellant.  See Vazquez-Flores, 22 Vet. App. 37 (2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, the Board finds that any notice error(s), such 
as the provision of notice regarding Diagnostic Codes for the 
right knee increased rating claims after the December 2005 
decision by the AOJ, did not affect the essential fairness of 
the adjudication because the appellant could be expected to 
understand what was needed to establish an increased rating 
for his service-connected right knee from the various notice 
letters sent to him by the RO and from the Statement of the 
Case (SOC) and the Supplemental Statements of the Case 
(SSOCs).  In particular, the August 2005 letter informed the 
appellant of the need to submit evidence that his disability 
had increased in severity; that he should submit medical 
evidence; that he could submit evidence from employers; that 
he should inform the RO about treatment at private 
facilities; and that he should submit all pertinent evidence 
in his possession.  The appellant was informed of the 
Diagnostic Code requirements for increased ratings in the 
rating decision and in the SOC and the SSOCs.  The June 2006 
VA letter informed the appellant that ratings from zero to 
100 percent are assigned to disabilities and provided 
additional examples of pertinent evidence he could submit.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed for his 
increased rating claims.

Although complete notice was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing and content of notice.  The appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims and given ample 
time to respond.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the notice error did not affect the essential 
fairness of the adjudication.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.  Thus, the Board finds that 
any error in the timing of the appellant's notification of 
the VCAA constituted harmless error.  Proceeding with this 
matter in its current procedural posture would not therefore 
inure to the appellant's prejudice.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, 
private medical treatment records for the appellant were 
obtained and associated with the claims file.  The appellant 
was afforded VA medical examinations.  He was also afforded 
the opportunity to provide testimony at a Board hearing, but 
he withdrew his hearing request.  The appellant was informed 
about the kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

The appellant was provided with notice as to the medical 
evidence needed for an increased evaluation, as well as the 
assistance VA would provide.  Therefore, there is no duty to 
assist that was unmet and the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Crepitation either in the soft tissues such as the tendons or 
ligaments, or within the joint structures, should be 
considered as points of contact which are diseased.  
38 C.F.R. § 4.59.

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable.  In 
this regard, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
appellant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, at 262 
(1994).

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

Synovitis is to be evaluated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. Part 4, 
Diagnostic Codes 5003-5019, 5020, 5022.  Where there is x-ray 
evidence of arthritis, and limitation of motion but not to a 
compensable degree, a 10 percent rating can be assigned for 
such major joints.  Id.  The appellant has been assigned a 10 
percent evaluation for synovitis of the right knee.

Review of the medical evidence of record indicates that the 
appellant was seen by a private doctor in April 2005; he 
complained of right knee pain with swelling and giving out.  
On physical examination, there was a trace amount of 
effusion, a little bit of joint line tenderness and minimal 
patellofemoral crepitus.  The cruciate ligaments were intact 
to stress testing.  The appellant demonstrated a right knee 
range of motion from zero degrees of extension to 130 degrees 
of flexion.  Radiographic examination was said to show no 
major abnormalities.  An MRI performed earlier that month had 
shown mild thickening of the anterior cruciate ligament 
(ACL), a posterolateral meniscocapsular separation involving 
the lateral collateral ligament (LCL) and a myxoid 
degeneration involving the posterior horn of the medial 
meniscus.

Thereafter, the appellant underwent a right knee ACL 
reconstruction with hamstring graft.  On August 5, 2005, it 
was six weeks after the surgery and the appellant had a range 
of motion from zero to 130 degrees with a minimal amount of 
effusion.

The appellant underwent a VA medical examination in September 
2005; he complained of pain and popping in his right knee.  
The appellant stated that he was working from home on his 
computer.  On physical examination, the appellant walked with 
a limp.  He was wearing a temporary knee brace.  There was 
some mild joint line tenderness.  Some slight edema was 
present around the knee.  The appellant did not exhibit 
incoordination, weakened movement or excess fatigability; he 
accomplished a right knee range of motion from zero to 95 
degrees without pain.  Radiographic examination showed that 
the joint spaces were maintained.

The evidence of record includes private medical treatment 
records dated from December 2005 to July 2006.  In December 
2005, the appellant complained of pain in his right knee.  On 
physical examination he demonstrated a range of motion from 
zero degrees to 130 degrees.  There was no evidence of 
swelling, and there were no real areas of tenderness or 
discomfort.  In January moderate to severe patellar apex 
chondromalacia was noted.  In January 2006, the appellant 
exhibited motion from zero to 140 degrees.  The collateral 
ligaments were tested and found intact.   There was some 
patellofemoral crepitus.  The appellant denied that his knee 
would freeze up or lock up; he also denied experiencing right 
knee instability.  A March 2006 private physician letter 
indicates that the June 2005 operation had revealed Grade II 
to Grade III chondromalacia.  It was noted that the appellant 
still had some pain associated with his right knee.  In April 
2006, the appellant reported that he had had little 
difficulty with his right knee.  On physical examination, he 
had a range of motion from zero to 130.  The medial joint 
line was nontender.  There was no swelling or effusion.

The appellant underwent another VA medical examination in 
December 2007; the examiner reviewed the claims file.  The 
appellant complained of moderate to severe pain in his right 
knee that was aggravated by activity.  He said that his knee 
would lock after sitting for a period.  He also reported 
riding a bicycle for 30 miles three to four days per week.  
He complained of morning medial laxity and said that he wore 
a brace.  On physical examination, there was a slight amount 
of fluid in the knee and there was tenderness present around 
the knee.  Lachman testing was positive to one centimeter.  
There was mild laxity with valgus compression.  The appellant 
had pain-free motion from zero to 85 degrees; he was able to 
continue to 115 degrees of flexion with pain.  There was no 
additional limitation following repetitive use.  There was 
slight weakness, slight fatigability and slight 
incoordination.  Radiographic examination revealed no changes 
since the September 2005 x-rays.  The examiner rendered a 
clinical impression of traumatic and degenerative joint 
disease of the right knee and stated that the ACL instability 
was moderate while the medial collateral ligament instability 
was mild.

The potentially applicable regulations contain a number of 
provisions relating to the knee joint.  Diagnostic Code 5256 
provides that favorable ankylosis of either knee warrants a 
30 percent evaluation.  Ankylosis is considered to be 
favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between zero degrees and 10 
degrees.  A 40 percent evaluation requires that the knee be 
fixed in flexion at an angle between 10 degrees and 20 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  The 
appellant does not have any right knee ankylosis.

A 20 percent evaluation may be assigned where there is 
evidence of dislocated cartilage, with frequent episodes of 
"locking," pain, and effusion into the knee joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  However, there is no 
objective clinical evidence of dislocated cartilage, with 
frequent episodes of "locking," or effusion into the knee 
joint.  

Therefore Diagnostic Codes 5256 and 5258 are not for 
application.  In addition, the appellant has not had knee 
replacement surgery and therefore Diagnostic Code 5055 is not 
for application.  

The RO has evaluated the appellant's right knee condition by 
analogy under Diagnostic Code 5020, synovitis.  There is 
medical documentation of some limitation of motion of the 
right knee (flexion).  Furthermore, the appellant has also 
put forth credible complaints of pain on use of the joint and 
pain on motion was clinically demonstrated.  Degenerative 
joint disease and chondromalacia have been diagnosed in the 
appellant's right knee.  These factors, coupled with the 
doctrine of benefit of the doubt and the provisions of 
38 C.F.R. §§ 4.7, 4.10 and 4.40, account for the assignment 
of a 10 percent evaluation of the appellant's right knee 
disability.  This is commensurate with the 10 percent rating 
that would be assigned for arthritic changes with some slight 
limitation of motion.  38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 
4.59, 4.71a Codes 5099-5010-5003.

Normal extension of the knee is to zero degrees.  38 C.F.R. 
§ 4.71, Plate II.  Normal flexion is 140 degrees.  Id.  
According to these criteria, the appellant has demonstrated 
normal extension in the right knee.  The appellant has also 
demonstrated some limitation of flexion in the right knee.  
His right knee flexion, as reflected in the clinical 
evidence, was limited at worst to 110 degrees with pain.  

Other factors to consider are the degree of limitation of 
motion that the appellant has, which in this case is slight 
loss of flexion and no loss of extension, and which is 
expected during flare-ups or with increased use, and the 
degree of pain he has.  With increasing levels of pain, 
concomitantly increasing degrees of muscle spasm, weakness, 
atrophy, inability to function, and the like, are expected.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  In this case, crepitation and 
chronic pain was reported in the right knee.  No muscle 
atrophy has been demonstrated in the right leg.  There is no 
clinical evidence of any muscle spasm.  The objective medical 
evidence does show findings of slight limitation of motion in 
the right knee, as well as complaints of pain and pain on 
use.

Taking into consideration the provisions of 38 C.F.R. §§ 4.7, 
4.10 and 4.40, limitation of motion, crepitation and pain are 
findings that could limit the appellant's functional ability.  
A noncompensable (zero percent) rating is warranted if 
flexion is limited to 60 degrees.  A noncompensable 
evaluation for limitation of motion of the knee is assigned 
where extension is limited to 5 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261.  With the appellant having a 
range of motion in the right knee from zero to 110 degrees, 
the requisite limitation of flexion and extension has not 
been shown for an evaluation in excess of 10 percent. 

It is again noted that a separate right knee rating has been 
assigned based on the limitation of functional ability due to 
pain during flare-ups and increased use and the limitation of 
motion, and the complaints of pain that have been clinically 
documented over the past few years.  The Board has given 
careful consideration to the contentions that an increased 
rating is warranted due to complaints of pain.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The 10 percent rating 
contemplates complaints of pain, especially on extended use.  
There is no showing of any other functional impairment that 
would warrant a higher rating for the complaints of pain.

It is the conclusion of the Board, after reviewing the 
medical records associated with the claims file, that a 
schedular rating in excess of 10 percent is not warranted.  
The appellant has complaints of pain on use and limitation of 
motion, and the most recent VA examination report, while 
demonstrating the presence of limitation of motion and pain 
on motion, does not demonstrate sufficient evidence of 
limitation of motion of the right knee to warrant an 
increased evaluation.  Therefore, the appellant's complaints 
of pain and functional impairment, when taken together with 
demonstrated limitation of motion and pain on motion without 
other clinical findings, more nearly approximate a 10 percent 
evaluation under Diagnostic Code 5020-5260, but not more.

However, the VA General Counsel has issued a precedential 
opinion (VAOPGCPREC 23-97) holding that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003-5010 and 5257, while cautioning 
that any such separate rating must be based on additional 
disabling symptomatology.  In determining whether additional 
disability exists, for purposes of a separate rating, the 
veteran must meet, at minimum, the criteria for a compensable 
rating under either of those codes.  Cf. Degmetich v. Brown, 
104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-
percent ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  Thus, the RO assigned a separate rating for 
right knee instability.

The appellant has been assigned an initial evaluation of 20 
percent under Diagnostic Code 5257 for moderate right knee 
instability.  The medical evidence of record does not 
demonstrate the occurrence of any right knee subluxation.  
Although medical evidence shows that the appellant has some 
right knee instability, none of the evidence demonstrates 
that this instability is more than moderate.  Thus, a severe 
condition has not been clinically demonstrated by the 
evidence of record and a 30 percent evaluation is not 
warranted for the right knee laxity/instability.

Notwithstanding the above discussion, ratings in excess of 
the assigned 10 and 20 percent schedular evaluations for the 
appellant's right knee disability may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).

There is no evidence that either one of the appellant's 
service-connected right knee disabilities addressed above has 
presented such an unusual or exceptional disability picture 
at any time as to require consideration of an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b).  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

There is also no evidence that the schedular evaluations in 
this case are inadequate.  As discussed above, there are 
higher ratings for knee disabilities, but the required 
manifestations have not been shown in this case.  The Board 
further finds that no evidence has been presented suggesting 
an exceptional disability picture in this case.  The 
appellant has not required any extensive post-service 
treatment or hospitalization for his service-connected right 
knee, and he has not demonstrated marked interference with 
employment.  

There is no objective evidence of any symptoms due to the 
appellant's service-connected right knee disabilities at 
issue that are not contemplated by the rating criteria.  
Consequently, the Board concludes that referral of this case 
for consideration of the assignment of extraschedular ratings 
is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  
(When evaluating an rating claim, it is well established that 
the Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a 
conclusion on its own.)

In sum, the preponderance of the evidence is against the 
claim for an initial rating in excess of 20 percent based on 
knee instability or subluxation; the evidence is also against 
the award of a separate rating in excess of 10 percent based 
on pain and some limitation of flexion.

Because this is an appeal from the initial rating for the 
right knee instability disability, the Board has considered 
whether a "staged" rating is appropriate.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In this instance, the 
record does not show varying levels of disability for 
instability condition and, therefore, does support not the 
assignment of a staged rating for that right knee disability 
at any time.  See also Hart v. Mansfield, 21 Vet. App. 505 
(2007).

In reaching its conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
since the preponderance of the evidence is against each one 
of the appellant's two right knee claims, the benefit-of-the-
doubt doctrine is inapplicable.  See Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).


ORDER

An evaluation in excess of 10 percent for the appellant's 
right knee disability based on limitation of motion is 
denied.

An initial evaluation in excess of 20 percent for the 
appellant's right knee instability is denied.


____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


